Title: From George Washington to John Gwinn, 10 March 1794
From: Washington, George
To: Gwinn, John


          
            Sir,
            Philadelphia March 10th 1794
          
          In due course of Post I was favoured with your letter of the 25th of Jany, with the
            deed which it enclosed from Colo. Mercer & others, to me. This deed refers to a
            Survey of the Manor of Woodstock (in the year 1782) and to a division thereof made by
            Hezekiah Veatch, assistant Surveyor of Montgomery County, on the ⟨2⟩d day of January
              1793.
          The latter (in the body of the deed) is said to be recorded. It is essentially
            necessary indeed that it should be so. But neither the original, nor a copy thereof was
            forwarded to me. This induces me to give you the trouble of informing me—whether the
            above Survey of Mr Veatch is admitted to record; and, in that case, that you would be so
            good as to furnish me with, either the original, or an attested copy thereof from your
              Office. I am—Sir Your Obedt Servant
          
            Go: Washington
          
        